DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 (line 12), 10 (line 2), 11 (line 2), 14 (line 10) and 19 (line 2) are objected to because of the following informalities:  ‘nose cone lumen’ should be amended to - - nose cone shaft lumen - - in order to maintain consistent terminology since ‘nose cone shaft lumen’ is first introduced in claim 1 (line 6) and claim 14 (line 6).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 9, 11, 13- 14 and 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Pub. No. 2015/0051696 A1) in view of Burnside et al. (US Pub. No. 2006/0276746 A1).

    PNG
    media_image1.png
    953
    871
    media_image1.png
    Greyscale

Regarding claim 1 and claim 7, Hou discloses a delivery system for controlled deployment of a replacement valve (210) (Fig. 5A) (P. [0065] - -deployment of replacement valve), the delivery system comprising:

a nose cone shaft (100) (Figs. 1- 9B) extending through the elongate hollow member shaft (200) lumen; 
a nose cone (N) (See Annotated Fig. 6) located on a distal end of the nose cone shaft (100) (it is noted that the distal end is located on the distal half of the nose cone shaft (100)), the nose cone (N) having a cylindrical proximal portion (C) (See Annotated Fig. 6) and a tapered tip (T) (See Annotated Fig. 6), the nose cone (N) further having a nose cone shaft lumen (342, 842) (Figs. 7, 8, 12A- 12B) extending therethrough; and 
a balloon (140, 340, 840) (Figs. 6- 8, 12A- 12B) (P. [0067] - - the expandable protection element 140 may include an inflatable balloon 340, the inflatable balloon may include a thin middle section extending along a longitudinal length of the inflatable balloon for easier insertion and withdrawal through a guide catheter or delivery system as shown in Figs. 12A- 12B) located at least partially on a radially outward facing external surface of the nose cone (N) when in a fully inflated (Fig. 7) and fully deflated position (Fig. 6), the balloon (140, 340, 840) being in fluid communication with the nose cone shaft lumen (342, 842) (See Figs. 7, 12A- 12B) and configured to inflate and deflate (Ps. [0067], [0080]).
Hou does not explicitly disclose
(claim 1) a balloon located on the external surface of the tapered tip of the nose cone when in a fully inflated position;
(claim 7) wherein the balloon is attached to the nose cone only at a distal tip of the nose cone.

(claim 1) a balloon (70) (Figs. 3A- 3B) located at least partially on a radially outward facing external surface of the tapered tip of the nose cone (49) (Figs. 1A- 1C, 2B, 3B) when in a fully inflated (Fig. 3A) and fully deflated configuration (Fig. 2A), wherein a proximal end of the balloon in the fully inflated (Fig. 3A) and fully deflated configuration (Fig. 2A) is distal to the cylindrical proximal portion of the nose cone (30/40) (P. [0033] - -overlapping segment 22 may be affixed to at least a portion of an exterior surface 49 of tip region 28 as shown in Fig. 3B), the balloon (70) being in fluid communication with the nose cone lumen (16) and configured to inflate and deflate (P. [0032] - - inflation lumen 16 may be sized and positioned to communicate a fluid through body region 12 and tip region 28 and out of an aperture 19 defined within tip region 28);
(claim 7) wherein the balloon (70) is attached to the nose cone (28) (Figs. 1A- 2B, 3B) only at a distal tip of the nose cone (49) (See Figs. 2A- 2B) (P. [0033] - -overlapping segment 22 may be affixed to at least a portion of an exterior surface 49 of tip region 28).
Hou discloses the claimed invention except for locating the balloon on the tapered tip of the nose cone. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to locate the proximal end of the balloon associated with Hou on the tapered tip of the nose cone such that proximal end of the balloon is disposed on the tapered tip of the nose cone proximal to the inflation lumen 342, 842 (See Fig. 7, Fig. 12B), since applicant has not disclosed that the location of the balloon on the nose cone solves any stated problem, provides any advantage, or is 
One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both with a balloon located on the cylindrical proximal portion of the nose cone and with a balloon located on the tapered tip of the nose cone. Therefore, it would have been prima facie obviousness to modify the nose cone balloon of Hou to obtain the invention of claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the nose cone balloon of Hou.
Regarding claim 3, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing wherein the elongate hollow member shaft (200) is configured to at least partially cover the balloon (140, 340, 840) in a deflated position (See Fig. 5A).
Regarding claim 4, Hou in view of Burnside discloses the system of claim 3, Hou further disclosing wherein the outer hollow elongate member shaft (200) is configured to be withdrawn proximally to expose the balloon (140, 340, 840) (See Fig. 5B).
Regarding claim 5, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing wherein the balloon (140, 340, 840) forms a generally toroidal shape in an inflated position (See Figs. 7- 7A, 12B).
Regarding claim 6, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing wherein a distal end of the balloon (140, 340, 840) is aligned with 
Regarding claim 8, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing wherein the balloon (140, 340, 840) extends distally beyond the nose cone (N) (See Annotated Fig. 6; Fig. 7).
Regarding claim 9, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing that the balloon (140, 340, 840) is disposed on, over, or about the nose cone shaft (100) in a collapsed configuration as shown in Fig. 6 (P. [0066]), but Hou does not disclose wherein the nose cone comprises at least one groove on the outward facing external surface, wherein the balloon fits within the at least one groove in the fully deflated configuration.
However, Burnside teaches a balloon tip (10) (Figs. 1A- 3B)  
(claim 9) wherein the nose cone (28) (Figs. 1A- 2B, 3B) comprises at least one groove (44) (Figs. 1A, 1C, 2B) on the outward facing external surface, wherein the balloon (70) fits within the at least one groove (44) in the fully deflated configuration (See Fig. 2B) (P. [0033] - -receiving surface 40 of tip region 28 may comprise at least one coupling recess 44 configured to receive coupling structure 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the nose cone associated with Hou to include at least one groove on the outward facing external surface since it would have yielded the predictable result of providing at least one coupling structure for 
Regarding claim 11, Hou in view of Burnside discloses the system of claim 1, Hou further disclosing wherein the nose cone shaft (100) further comprises a guide wire lumen (L) (See Annotated Fig. 6) separate from the nose cone lumen (342, 842) (Also See Figs. 7A and 12A- 12B) (Ps. [0068], [0081] - -  a thin middle section extending along a longitudinal length of the inflatable balloon 340, 840 through which distal end of guidewire 120 is disposed is interpreted as a guide wire lumen (L)).
Regarding claim 13, Hou in view of Burnside discloses the system of claim 1.  Since applicant has not positively claimed a replacement valve in claim 1, claim 13 does not further limit claim 1, and the rejection of claim 1 also rejects claim 13.  Additionally, it is noted that while Hou discloses replacing an aortic valve, the system disclosed by Hou is capable of deploying a replacement mitral valve (See Figs. 5A- 5B) (Ps. [0037], [0088]).
Regarding claim 14, Hou discloses a delivery system for controlled deployment of a replacement valve (210) (Fig. 5A) (P. [0065] - -deployment of replacement valve), the delivery system comprising:
an elongate hollow member shaft having an elongate hollow member shaft lumen; 
a nose cone shaft extending through the elongate hollow member shaft lumen; 
a nose cone (N) (See Annotated Fig. 6) located on a distal end of the nose cone shaft (100) (it is noted that the distal end is located on the distal half of the nose cone shaft (100)), the nose cone (N) having a cylindrical proximal portion (C) (See Annotated 
a balloon (140, 340, 840) (Figs. 6- 8, 12A- 12B) (P. [0067] - - the expandable protection element 140 may include an inflatable balloon 340, the inflatable balloon may include a thin middle section extending along a longitudinal length of the inflatable balloon for easier insertion and withdrawal through a guide catheter or delivery system as shown in Figs. 12A- 12B) located at least partially on a radially outward facing external surface of the nose cone (N) when in a fully inflated (Fig. 7) and fully deflated position (Fig. 6), the balloon (140, 340, 840) being in fluid communication with the nose cone shaft lumen (342, 842) (See Figs. 7, 12A- 12B) and configured to inflate and deflate (Ps. [0067], [0080]);
wherein a distal end of the balloon (140, 340, 840) is aligned with a distal end of the nosecone (N) in the fully inflated configuration (Fig. 7) (since the balloon and the nosecone are arranged in a straight line, they are interpreted as aligned).
Hou does not explicitly disclose
(claim 14) a balloon located on the external surface of the tapered tip of the nose cone when in a fully inflated position;
However, Burnside teaches a balloon tip (10) (Figs. 1A- 3B) having 
(claim 14) a balloon (70) (Figs. 3A- 3B) located at least partially on a radially outward facing external surface of the tapered tip of the nose cone (49) (Figs. 1A- 1C, 2B, 3B) when in a fully inflated (Fig. 3A) and fully deflated configuration (Fig. 2A) (P. [0033] - -overlapping segment 22 may be affixed to at least a portion of an exterior surface 49 of tip region 28 as shown in Fig. 3B), the balloon (70) being in fluid 
Hou discloses the claimed invention except for locating the balloon on the tapered tip of the nose cone. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to locate the proximal end of the balloon associated with Hou on the tapered tip of the nose cone such that proximal end of the balloon is disposed on the tapered tip of the nose cone proximal to the inflation lumen 342, 842 (See Fig. 7, Fig. 12B), since applicant has not disclosed that the location of the balloon on the nose cone solves any stated problem, provides any advantage, or is used for any particular purpose. As such, applicant places no criticality on the claimed balloon nose cone location, indicating simply that the balloon 600 can be located partially or fully proximal to the tapered tip of the nose cone 118 (applicant’s Specification, P. [0112]).
One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both with a balloon located on the cylindrical proximal portion of the nose cone and with a balloon located on the tapered tip of the nose cone. Therefore, it would have been prima facie obviousness to modify the nose cone balloon of Hou to obtain the invention of claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the nose cone balloon of Hou.
Regarding claim 16, Hou in view of Burnside discloses the system of claim 14, Hou further disclosing wherein the elongate hollow member shaft (200) is configured to at least partially cover the balloon (140, 340, 840) in a deflated position (See Fig. 5A).
Regarding claim 17, Hou in view of Burnside discloses the system of claim 14, Hou further disclosing wherein the balloon (140, 340, 840) forms a generally toroidal shape in an inflated position (See Figs. 7- 7A, 12B).
Regarding claim 18, Hou in view of Burnside discloses the system of claim 14, Hou further disclosing that the balloon (140, 340, 840) is disposed on, over, or about the nose cone shaft (100) in a collapsed configuration as shown in Fig. 6 (P. [0066]), but Hou does not disclose wherein the nose cone comprises at least one groove on the outward facing external surface, wherein the balloon fits within the at least one groove in the fully deflated configuration.
However, Burnside teaches a balloon tip (10) (Figs. 1A- 3B)  
(claim 18) wherein the nose cone (28) (Figs. 1A- 2B, 3B) comprises at least one groove (44) (Figs. 1A, 1C, 2B) on the outward facing external surface, wherein the balloon (70) fits within the at least one groove (44) in the fully deflated configuration (See Fig. 2B) (P. [0033] - -receiving surface 40 of tip region 28 may comprise at least one coupling recess 44 configured to receive coupling structure 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the nose cone associated with Hou to include at least one groove on the outward facing external surface since it would have yielded the predictable result of providing at least one coupling structure for 
Regarding claim 19, Hou in view of Burnside discloses the system of claim 14, Hou further disclosing wherein the nose cone shaft (100) further comprises a guide wire lumen separate from the nose cone lumen (342, 842) (See Annotated Fig. 6; See also Figs. 7A and 12A- 12B) (Ps. [0068], [0081] - -  a thin middle section extending along a longitudinal length of the inflatable balloon 340, 840, for easier insertion and withdrawal through a guide catheter or delivery system).
Regarding claim 20, Hou in view of Burnside discloses the system of claim 14.  Since applicant has not positively claimed a replacement valve in claim 14, claim 20 does not further limit claim 14, and the rejection of claim 14 also rejects claim 20.  Additionally, it is noted that while Hou discloses replacing an aortic valve, the system disclosed by Hou is capable of deploying a replacement mitral valve (See Figs. 5A- 5B) (Ps. [0037], [0088]).
Claim 2 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Pub. No. 2015/0051696 A1) in view of Burnside et al. (US Pub. No. 2006/0276746 A1) as applied to claim 1 and 14 respectively above, and in further view of Marchand et al. (US Pub. No. 2008/0065011 A1).  Marchand was cited in the IDS filed 2/04/20.
Regarding claim 2 and claim 15, Hou in view of Burnside discloses the system of claim 1 and claim 14, Hou further discloses an inflatable balloon (140, 340) (P. [0067]), but Hou does not specifically disclose an inflation source.  

(claim 2) further comprising an inflation source configured to inflate the balloon (702) (P. [0130] - - the lumen of the nose catheter shaft 704 can be fluidly connected to a fluid source for partially inflating the nose piece 702, similar to the way the balloon catheter shaft is used to deliver a fluid to the balloon 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to combine the inflation source taught by Marchand with the inflatable balloon associated with Hou because it would allow for the inflating of the inflatable balloon (Marchand - - P. [0130]).  The motivation for the modification would have been to control the amount of inflation during delivery and implantation (Marchand P. [0130]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Pub. No. 2015/0051696 A1) in view of Burnside et al. (US Pub. No. 2006/0276746 A1) as applied to claim 1 above, and in further view of Jimenez et al. (US Pub. No. 2011/0015728 A1).
Regarding claim 12, Hou in view of Burnside discloses the system of claim 1, but Hou in view of Burnside does not disclose wherein the balloon in the fully inflated configuration has a diameter of 30mm or less.
However, Jimenez teaches a transapical delivery system for heart valves including a balloon (52) (Figs. 3A- 3D)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the fully inflated configuration of the balloon associated with Burnside to have a diameter of 30mm or less as taught by Jimenez since it would have yielded the predictable result of properly expanding the replacement valve to its optimum diameter in contact with the desired surrounding native valve, the particular size depending on the size of the replacement valve being implanted in order to implant the replacement valve (Jimenez - - Ps. [0091], [0104]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a guidewire configured to be retained within the nose cone shaft lumen.  The closest cited prior art reference Hou, discloses a guidewire 100 having a proximal section 110 and distal section 120 and a tapered transition region 106.  Since the nose cone shaft lumen (342, 842) is located in the tapered transition region 106, Hou, alone or in combination, does not teach or .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771